Green Mountain Coffee Roasters, Inc.
Key Management Bonus Plan for FY 2006

 I.  INTENT

     The Key Management Bonus Plan for fiscal year 2006 (the period from
     September 25, 2005 to September 30, 2006) is designed to recognize the
     contributions of key management employees to the achievement of business
     goals and objectives through a monetary bonus.

 II. PLAN FORMULA
      a. Qualifier
     
         In order for a participant to qualify for a bonus award, the
         participant must have performed their duties satisfactorily, in
         accordance with policies and procedures and in a manner that will
         enhance the quality of the working experience at, the image of and
         reputation of Green Mountain Coffee Roasters (GMCR).
     
      b. Payout
     
         The participant may earn a bonus on an annual basis during the plan
         year based on a combination of the organization reaching the Operating
         Profit target, and the achievement of individualized goals. See the
         attached cover letter for specifics.
     
      c. Fiscal Year 2006 Program

Bonus target numbers will be individually communicated in the cover letter sent
with this plan description. Bonuses will be paid out on two sets of targets:

 * Great Game of Business. See the FY 2006 Company-wide Profit Sharing Plan for
   details.

Individual Goals.
Please refer to individuals' FY 2006 Personal Performance Action Plans and Goal
Agreement Sheets.

 III. EFFECTIVE DATE

      The terms and conditions of this Plan are for fiscal year 2006 of Green
      Mountain Coffee Roasters, Inc. (September 25, 2005 to September 30, 2006).

 IV.  ELIGIBLE EMPLOYEES
       a. Participation is limited to executive management employees of Green
          Mountain Coffee Roasters identified by the CEO and Human Resources.
          Key management employees are characteristically defined as:
           i.  Employees reporting directly to a Senior Leadership Team Member
               with broad organizational impact, or
           ii. Employees with broad impact of the success of the organization
               identified by the President and Vice President of Human Resources
               and Organizational Development.
      
       b. To be eligible, a participant must be employed in an identified key
          management position for a minimum of six months during each applicable
          fiscal year. Bonus payments to participants with at least six months
          service but less than twelve full months service in an identified key
          management position will be prorated based on the number of months in
          the identified key management. One half month is considered a full
          month.
       c. A participant who retires, dies, transfers to a position not covered
          by this Plan, or is placed on a leave of absence or lay-off, receives
          a prorated bonus payment under this plan provided IV (b) above is
          satisfied.
       d. A participant who resigns or is terminated for cause or unsatisfactory
          performance prior to receipt of payment receives no bonus payment
          under this Plan. A participant under a corrective action plan at the
          time of payout will not receive a payout.

 V.   BONUS TERMS, CONDITIONS, AND PAYMENTS
       a. The provisions of this Plan do not constitute a contract of
          employment.
       b. Bonus payments are made as soon as practical following the issuance of
          the audited financial statements of GMCR for the applicable fiscal
          year, but no later than December 31, 2006.
       c. Annual payouts are made in accordance with GMCR's financial policies
          and procedures.
       d. Taxes will be withheld in accordance with Local, State, and Federal
          laws.

 VI.  ADMINISTRATION
       a. This Plan is administered by Human Resources of GMCR. The HR team
          reviews and approves all individual bonus payments. Human Resources is
          guided by the intent of this Plan to provide a motivating bonus that
          rewards employees for their contributions to GMCR.
       b. The CEO and VP of Human Resources/Organizational Development have full
          power to construe or interpret this Plan and to make adjustments when,
          in its opinion, inequities may result. Their decision will prevail in
          all disputes.
       c. Because business conditions may change, the Compensation Committee of
          the Board of Directors of GMCR reserve the right to amend, modify, or
          cancel this Plan at anytime with written notice to the participants.